Citation Nr: 1041917	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-39 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder 
to include spondylosisthesis of L5-S1 and L3-4 with lumbar pain.

2.  Entitlement to service connection for a thyroid condition to 
include joint pain as an undiagnosed illness or due to exposure 
to ionizing radiation and/or toxic chemicals.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1990 to May 1990 
and from November 1990 to July 1991, to include service in the 
Persian Gulf.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision of the St. Paul, 
Minnesota Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's claim for service 
connection for a thyroid condition.

In addition, the Veteran appeals from a March 2008 rating 
decision, which denied his claim for service connection for 
spondylolisthesis at L3-L4 and L5-S1.

The Veteran testified before the undersigned Acting Veterans Law 
Judge during a July 2010 Travel Board hearing.  A hearing 
transcript has been associated with the claims file.

In August 2010 and October 2010, additional evidence pertinent to 
the issues on appeal was submitted after the issuance of the 
April 2010 supplemental statement of the cases (SSOCs).  This 
evidence was accompanied by a waiver of RO consideration.  See 38 
C.F.R. § 20.1304 (2010). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.




REMAND 

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service, and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The evidence of a link between a current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

A veteran's reports of a continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service.  McLendon at 83.  The threshold for finding a 
link between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).

The Veteran has reported suffering from a back disorder and a 
thyroid disorder since service.  Post-service treatment records 
document treatment for Graves's disease and a variety of lumbar 
spine disorders.  A June 2004 VA treatment suggested that the 
Veteran's lumbar spondylosisthesis was a congenital defect. 
Although a VA orthopedic examination was conducted in September 
2007 and a Gulf War examination was conducted in May 2009, no 
opinion regarding the etiology of the claimed conditions was 
offered.  VA examinations are therefore required to determine the 
nature and etiology of the Veteran's claimed lumbar spine and 
thyroid disorders.

During his July 2010 hearing, the Veteran indicated that he 
receives Social Security Administration (SSA) benefits.  The 
actual decision by SSA, and the medical records upon which that 
decision was based, are not associated with the claims file.  
These records are potentially pertinent to the Veteran's claims 
for service connection.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where there has been a 
determination with regard to SSA benefits, the records concerning 
that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

The Veteran also testified that he had filed a workers' 
compensation claim following a fall that may have exacerbated his 
back disorder.  A copy of the determination pertaining to the 
Veteran's reported workers' compensation claim and any medical 
records associated with that determination are also relevant to 
the instant claim and should be obtained.  See 38 C.F.R. § 
3.159(c)(1) (2010).

In addition, the Veteran reported that he regularly received VA 
treatment and monitoring for his claimed conditions and that his 
last treatment had occurred three weeks prior to the hearing.  VA 
treatment records dated through February 2010 are located in the 
claims file.  As these records have been identified and are 
pertinent to the instant claims, outstanding VA treatment records 
also must be obtained.  38 C.F.R. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Minneapolis and St. Cloud 
VA Medical Centers all outstanding records of 
evaluation and treatment of the Veteran, 
since February 18, 2010.  All 
records/responses received should be 
associated with the claims file.  

2.  Request from SSA copies of any 
decision(s) and all records underlying any 
such decision(s) submitted or obtained in 
support of any claim for disability/
supplemental income benefits by the Veteran.  
All records/responses received should be 
associated with the claims file. 

3.  Contact the Veteran and his 
representative and obtain a release for any 
workers' compensation records.  After the 
Veteran has signed the appropriate release, 
any identified records pertinent to the 
claims remaining on appeal should be obtained 
and associated with the claims file.  All 
attempts to procure records should be 
documented in the claims file.  If any 
records sought are not obtained, notify the 
Veteran and his representative of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.
 
4.  Following the completion of the 
development listed in items 1 through 3 
above, arrange for the Veteran to undergo a 
VA spine examination in order to determine 
the nature and etiology of any lumbar spine 
disorder(s) that may be present, to include 
lumbar spondylosisthesis.  The entire 
claims file, to include a complete copy 
of the REMAND, must be made available to 
the examiner designated to examine the 
Veteran, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  Any further indicated tests and 
studies should be accomplished (with all 
results made available to the examiner prior 
to the completion of his or her report), and 
all clinical findings should be reported in 
detail.

After examining the Veteran and reviewing the 
relevant evidence in the claims file, the 
examiner should identify all current lumbar 
spine disorder(s) found.  Then, with respect 
to each diagnosed disorder, the examiner 
should offer an opinion, consistent with 
sound medical principles, as to whether it is 
at least as likely as not (50 percent or 
greater probability) that such disorder was 
incurred in or is otherwise related to the 
Veteran's military service or to a disease or 
injury during active duty service, to include 
as a result of falling off a truck while 
stationed in Iraq, or is due to an 
intervening injury after service (e.g., a 
fall from scaffolding in December 1999).  If 
arthritis is found, the examiner should 
indicate whether it was manifested to a 
compensable degree within one year after the 
Veteran's discharge from active service on 
July 22, 1991.  The examiner should also 
comment on the June 2004 VA orthopedic 
resident's statement that the Veteran's 
lumbar spine disorder is a congenital defect.  
Specifically, the examiner should render an 
additional opinion addressing: (a) whether 
any lumbar spine disorder is considered a 
congenital condition and/or clearly and 
unmistakably preexisted the Veteran's 
entrance into service; if so, (b) whether any 
such disorder increased in severity during 
service; and, if so, (c) whether such 
increase in severity represented the natural 
progression of the condition, or was beyond 
the natural progress of the condition 
(representing a permanent worsening of such 
disorder).

The examiner should set forth all examination 
findings, along with a complete rationale for 
the conclusions reached, in a printed report.  
If any requested opinion cannot be given, the 
examiner should state the reason(s) why.

5.  Following the completion of the 
development listed in items 1 through 3 
above, arrange for the Veteran to undergo a 
VA examination in order to determine the 
nature and etiology of any thyroid 
disorder(s) that may be present.  The entire 
claims file, to include a complete copy 
of the REMAND, must be made available to 
the examiner designated to examine the 
Veteran, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  Any further indicated tests and 
studies should be accomplished (with all 
results made available to the examiner prior 
to the completion of his or her report), and 
all clinical findings should be reported in 
detail.

After examining the Veteran and reviewing the 
relevant evidence in the claims file, the 
examiner should identify all current thyroid 
disorder(s) found.  Then, with respect to 
each diagnosed disorder, the examiner should 
offer an opinion, consistent with sound 
medical principles, as to whether it is at 
least as likely as not (50 percent or 
greater probability) that such thyroid 
disorder was incurred in or is otherwise 
related to the Veteran's military service or 
to a disease or injury in active duty 
service, to include exposure to toxic 
chemicals and/or to depleted uranium.  

For any signs and symptoms of a thyroid 
disorder, which is not attributable to a 
known diagnosis, the findings should reflect 
all objective indications of chronic 
disability to include either objective 
medical evidence perceptible to a physician 
or other, non-medical indicators that are 
capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (2010).  Finally, the 
examiner should express his or her opinion as 
to whether any disability manifested by 
thyroid symptoms and joint pain is "chronic" 
(as having existed for 6 months or more or as 
having resulted in intermittent episodes of 
improvement and worsening over a 6-month 
period).

The examiner should set forth all examination 
findings, along with a complete rationale for 
the conclusions reached, in a printed report.  
If any requested opinion cannot be given, the 
examiner should state the reason(s) why.

6.  After completing the above requested 
actions, and any additional notice and/or 
development deemed warranted, readjudicate 
the claims of service connection, in light of 
all pertinent evidence and legal authority.  
If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
furnish him and his representative an SSOC, 
and afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further appellate 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


